DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17-19 are amended.
Claims 2 and 12 have been cancelled.
Claims 4, 6, 8, 10, 14, 16 and 20 have been previously presented.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 11, though Naples teaches causing a sensor unit to sense the peripheral region of a display device (0055 lines 22-25 and 0112 lines 1-20), Naples fails to teach  a display provided with a transparent part, and configured to display the captured image; a sensor unit configured to sense a peripheral region of the display device; and a controller configured to: capture a first image corresponding to a peripheral region of the display device when the sensor unit senses presence of a user who wears the XR device, cause the sensor unit to sense the peripheral region of the display device, create a virtual 3D image corresponding to the peripheral region based on the first image and the sensed result, when a specific pattern is present in a rear background image of the display device, create the virtual 3D image in a manner that the specific pattern is elongated, and cause the display to display the created virtual 3D image in another region that is different in position from a first screen image displayed on the display device. Therefore claims 1, 3-11 and 13-20 are allowable.
Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 12/18/20, with respect to claims 1, 3-11 and 13-20 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 1 and 11 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/Said Broome/Primary Examiner, Art Unit 2699